Certiorari dismissed, October 6, 2008



                            UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-1975



CLEVEN LEWIS ROBERSON,

                Plaintiff - Appellant,

          v.


PAUL GRAZIANO, Executive Director,

                Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:07-cv-01098-WMN)


Submitted:   February 29, 2008             Decided:   March 14, 2008


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Cleven Lewis Roberson, Appellant Pro Se.   Carrie Blackburn Riley,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Cleven Lewis Roberson appeals the district court’s order

granting Defendant’s motion to dismiss Roberson’s civil complaint

pursuant to Fed. R. Civ. P. 12(b)(6), for failure to state a claim.

In his informal appellate brief, Roberson failed to challenge the

district      court’s    reasons   supporting      the   denial    of   relief.

Accordingly, Roberson has waived appellate review of those issues.

See 4th Cir. R. 34(b) (“The Court will limit its review to the

issues raised in the informal brief.”). Accordingly, we affirm the

district court’s order. We dispense with oral argument because the

facts   and    legal    contentions   are     adequately   presented     in   the

materials     before    the   court   and     argument   would    not   aid   the

decisional process.



                                                                        AFFIRMED




                                      - 2 -